Citation Nr: 1001684	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-38 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a back condition, 
diagnosed as herniated nucleus pulposus and degenerative disc 
disease of the L5-S1 vertebrae.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had initial active duty for training (IADT) from 
November 1980 to February 1981.  He served in the Indiana 
Army National Guard from September 1980 to September 1990, 
January 1991 to January 1992, and from February 1993 to 
October 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDING OF FACT

The record contains competent medical evidence which 
instructs that the Veteran's back disorder was aggravated by 
military service.  


CONCLUSION OF LAW

A current back disability, diagnosed as herniated nucleus 
pulposus and degenerative disc disease of the L5-S1 
vertebrae, was aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107, (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.6, 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a lower back injury 
that was aggravated by carrying equipment on his back in 
service for many years.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term 
"active military, naval, or air service" includes active 
duty, and "any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2009); see Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty under sections 316, 502, 503, 504, or 505 of 
title 32 [U. S. Code] or the prior corresponding provisions 
of law."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c) (2009).  The term inactive duty training (INACDUTRA) 
is defined, in part, as duty, other than full-time duty, 
under sections 316, 502, 503, 504, or 505 of title 32 [U. S. 
Code] or the prior corresponding provisions of law.  38 
U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2009).  

Thus, with respect to the appellant's National Guard service, 
service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA, or an injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is 
generally not legally merited when a disability incurred on 
INACDUTRA results from a disease process.  See Brooks v. 
Brown, 5 Vet. App. 484, 487 (1993).  

Certain evidentiary presumptions -- such as the presumption 
of sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases, such as arthritis, which manifest 
themselves to a degree of disability of 10 percent or more 
within a specified time after separation from service--are 
provided by law to assist veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. 
§§ 101, 1112, (West 2002); 38 C.F.R. § 3.304(b), 3.306, 
3.307, 3.309 (2009).

However, the advantages of these evidentiary presumptions do 
not extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.   Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, 
"if a claim relates to period of [ACDUTRA], a disability 
must have manifested itself during that period; otherwise, 
the period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim.").  

Enlistment examinations in September 1988, January 1991, and 
February 1993, show no complaints, diagnoses, or report of 
history of back pain.  Treatment records document complaints 
of back pain in November and December 1994, July 1995, August 
1995 and September 1995.  In November 1994, the Veteran 
described burning pain in the lumbosacral spine.  He had a 
noted history of a herniated disc.  The diagnosis was 
degenerative disc disease of the cervical and lumbosacral 
spine.  In July 1995 the Veteran bent to fill glue pots and 
hurt his back.  He was diagnosed with degenerative disc 
disease of the lumbosacral spine.  The Veteran was again 
diagnosed with degenerative disc disease of the lumbosacral 
spine in July and August 1995.  In September 1995 the Veteran 
complained of back pain and exhibited decreased flexion.  

Private medical records include a January 1994 diagnosis of 
L5 disc protrusion.  The Veteran was placed on restrictions 
of lifting with a limit of 10-20 pounds and avoiding 
repetitive motions including bending, carrying, squatting, 
stooping, pushing, pulling, twisting, and kneeling.  He was 
also advised not to run, perform sit-ups, push-ups, or 
jumping jacks.  A August 1996 letter from a chiropractor 
stated that the Veteran had facet syndrome described as a 
condition in which the disc is degenerated at the posterior 
causing increased nerve root pressure, resulting in great 
pain.  The chiropractor further stated that the appellant 
would experience great pain if he would have to carry full 
field gear on his back.  

In July 1995, the Veteran filed a claim for accidental injury 
as a result of an injury sustained while bending and kneeling 
to fill glue pots in his civilian employment as a general 
laborer/stock handler.  He was medically excused from work 
for nearly one month due to degenerative disc disease of the 
lumbosacral spine.  

In September 1997, the State Medical Officer reviewed the 
medical records and determined that the appellant was not 
medically qualified for continued military service.  

In November 2006 the Veteran was accorded a compensation and 
pension (C&P) spine examination.  During the examination the 
Veteran stated that his military service dated from 1980 to 
1997.  He stated that he was honorably discharged due to a 
back condition.  He reported having lumbar back pain 
beginning in 1990 with no specific injury.  He stated that 
the symptoms were from carrying weight on his back over a 
period of years while in the military.  He further reported 
that he saw a chiropractor from 1991 to 1996.

The examiner noted a January 1994 MRI that found large L5-S1 
herniated nucleus pulposus extending to both right and left 
sides and degenerative disc disease of the L5-S1 vertebrae.  
The examiner diagnosed the Veteran with low back condition, 
large L5-S1 HNP extending to both right and left sides, 
degenerative disc disease of L5-S1.  He opined that the 
Veteran's current back condition is caused by or a result of 
his military service back condition stating that the Veteran 
had documented findings on lumbar MRI in 1994.  He further 
concluded that the past and current back condition was caused 
by military service activities due to there has been no other 
significant injuries to the lumbar spine and the [appellant] 
did not have the condition prior to military service.  The 
examiner did not address the significance of the civilian 
work injury.

VA medical records show that the appellant complained of and 
was treated for chronic low back pain.  A May 2008 MRI showed 
disc herniation at L4-L5.  In August 2008 the Veteran was 
diagnosed with lumbar spondylosis and lumbar stenosis.  

In March 2009 the Veteran was accorded another C&P spine 
examination.  During the examination the Veteran reported 
that he began receiving chiropractic treatment in the early 
1990's for his back.  He reported that he was discharged as 
unable to perform because of back pain.  A MRI revealed loss 
of disc height at L5-S1 with vacuum degeneration at L5-S1.  
There was mild disc space narrowing throughout the lumbar 
region.  There was mild to moderate degenerative changes.  
The diagnoses were disc herniation towards the left foramen 
at L4-L5 with foraminal narrowing on the left, moderate to 
significant disc bulge circumferentially with moderate 
bilateral foraminal narrowing at L5-S1, and probable central 
herniation at L5-S1 with moderate stenosis.  The examiner 
opined that it was at least as likely at not that the 
Veteran's back was permanently aggravated by the routine 
activities of reserve duty.  She further stated that the 
Veteran participated in military activities part time for a 
number of years before the documented complaints of back pain 
and the 1994 MRI showed abnormalities.  She also noted the 
civilian work injury.  She further reasoned that both his 
civilian and military activities would have been aggravating 
factors for his low back condition.  

The March 2009 VA examination report is highly probative 
evidence, as it was based on a review of the correct facts, a 
physical examination, and as a rationale was provided for the 
opinion.  Accordingly, the evidence supports a grant of 
service connection for a back condition, diagnosed as 
herniated nucleus pulposus and degenerative disc disease of 
the L5-S1 vertebrae.   

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for a back condition, diagnosed as 
herniated nucleus pulposus and degenerative disc disease of 
the L5-S1 vertebrae is granted.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


